Judgment unanimously reversed, without costs, and petition dismissed. Memorandum: Special Term erred in denying respondents’ motion to dismiss this CPLR article 78 petition. The collective bargaining agreement between the parties provides a four-step grievance process culminating in arbitration which applies to any dispute which relates to “application, meaning and interpretation” of the agreement. This dispute, as to whether respondents were required to give petitioner notice and a hearing prior to docking him one-half day’s pay, is clearly encompassed by the collective bargaining agreement and petitioner was required to avail himself of the grievance procedure prior to seeking article 78 relief (Matter ofBaran v Otterbein, 84 AD2d 928). (Appeal from judgment of Supreme Court, Erie County, Cook, J. — art 78.) Present — Hancock, Jr., J. P., Denman, Boomer, O’Donnell and Schnepp, JJ.